


EXHIBIT 10.1

 

CONFIDENTIAL PORTIONS OMITTED

 

PATENT LICENSE AGREEMENT

 

This PATENT LICENSE AGREEMENT (the “Agreement”) is between Digimarc Corporation,
a Delaware Corporation, having a place of business at 9405 SW Gemini Drive,
Beaverton, Oregon 97008 and its Subsidiaries (“Digimarc”), and The Nielsen
Company (US), LLC, a New York limited liability company, having a place of
business at 770 Broadway, New York, New York 10003, its Subsidiaries and
Affiliates (“Nielsen”), each of Digimarc and Nielsen referred to herein as a
“Party” and collectively as the “Parties”.

 

Whereas, Nielsen and Digimarc have entered into an agreement executed on
November 27, 2007 with an effective date of October 1, 2007 (the “Prior
Agreement”), said Prior Agreement including terms and conditions under which
Digimarc provided Digimarc Services for Nielsen and granted to Nielsen certain
licenses under Digimarc patents;

 

Whereas, under the Prior Agreement, Nielsen had certain rights to terminate the
Prior Agreement at the end of the second year, upon the satisfaction of certain
conditions;

 

Whereas, for good and valuable consideration, Nielsen and Digimarc have agreed
to expand and extend their relationship and supersede the Prior Agreement by
contemporaneously entering into this Agreement and the Agreements of Newco 1 LLC
and Newco 2 LLC of even date herewith; and

 

Whereas, the Parties wish to supersede said Prior Agreement and desire that the
terms and conditions of this Agreement shall control with regard to the grant of
patent rights and license for the Nielsen Business, as provided herein.

 

NOW, THEREFORE, for good and valuable consideration as stated herein, the
Parties hereby agree as follows.

 

1. Definitions.

 

“Affiliates” shall mean The Nielsen Company, B.V., a Netherlands Corporation,
and the Subsidiaries of The Nielsen Company, B.V. that are not also a Subsidiary
of The Nielsen Company (US), LLC.

 

“Digimarc Patents” shall mean all patents (including extensions, reissues,
re-examinations, substitutions, renewals or equivalents of any of the foregoing,
and moral and economic rights of inventors in any of the foregoing), other than
the Excluded Patents, throughout the world, including industrial and utility
models, industrial designs, typeface design patents and registrations, petty
patents, patents of importation, patents of addition, certificates of invention,
and any other indicia of invention ownership issued or granted by any
governmental agency or other authority:

 

(a)           issued or issuing on patent applications (including all
provisional applications, priority, continuations, divisionals,
continuations-in-part and counterparts thereof) entitled to an effective filing
date prior to the Futures Date,

 

1

--------------------------------------------------------------------------------


 

or claiming priority, directly or indirectly, to a patent or patent application
having an effective filing date prior to the Futures Date; and

 

(b)           under which patents or the patent applications therefor Digimarc
or any of its Subsidiaries has as of the Effective Date, or thereafter obtains,
the right to grant a license to Nielsen within the scope granted herein, without
such grant or the exercise of rights thereunder resulting in the payment of
royalties or other consideration by Digimarc or its Subsidiaries to third
parties (except for payments among Digimarc and its Subsidiaries, and payments
to third parties for inventions made by said third parties while employed by
Digimarc or any of its Subsidiaries).

 

Digimarc Patents shall include (other than the Excluded Patents) all patent
applications throughout the world (including all provisional applications,
priority, continuations, divisionals, continuations-in-part and counterparts
thereof) entitled to either an effective filing date prior to the Futures Date,
or claiming priority, directly or indirectly, to a patent or patent application
having an effective filing date prior to the Futures Date, that satisfy part
(b) of this definition, and all patents issuing therefrom (including extensions,
reissues, re-examinations, substitutions, renewals or equivalents of any of the
foregoing), and moral and economic rights of inventors in any of the foregoing.

 

“Effective Date” of this Agreement is July 1, 2009.

 

“Excluded Patents” means those Digimarc patents listed in Exhibit A attached
hereto.

 

“Futures Date” is [**].

 

“Nielsen Business” means the [**].

 

“Sale”, “sell”, “offer for sale” “offer to sell”, “other transfer”, “otherwise
transfer” and other forms of such terms with respect to copyrightable materials,
such as software products, shall mean the granting of licenses to use such
copyrightable materials.

 

“Subsidiary” shall mean any corporation, partnership or other entity (“Entity”)
in which Digimarc, The Nielsen Company (US), LLC or The Nielsen Company, B.V.
now or hereafter holds, directly or indirectly, ownership of, or the right to
vote on behalf of, more than forty percent (40%) of its voting stock or other
voting equity or ownership interests, for so long as such ownership or right to
vote exists (excluding the companies being formed under separate Agreements of
Newco 1 LLC and Newco 2 LLC).  An Entity in which Digimarc, The Nielsen Company
(US), LLC or The Nielsen Company, B.V. owns more than forty percent (40%) of its
voting stock or other voting equity interests but less than a majority of the
voting stock or other voting equity interests, is not considered a Subsidiary
under this definition unless that Entity agrees in a writing to be bound to all
applicable provisions of this Agreement.

 

--------------------------------------------------------------------------------

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

2.             License and [**].

 

2.1           Grant to Nielsen.  Subject to the terms and conditions of this
Agreement, Digimarc on behalf of itself and its Subsidiaries (hereinafter
referred to as “Grantor”) hereby grants to Nielsen, its Subsidiaries and
Affiliates (hereinafter individually or collectively referred to, as the context
indicates, as “Grantee”) as of the Effective Date, a worldwide, non-exclusive,
[**], [**] ([**] as set forth in [**]), irrevocable (except as set forth in
Section 5.4) license under the Digimarc Patents to:

 

(a)  make (including the right to use one or more apparatus and practice one or
more methods in making), use (including to provide one or more services and
practice one or more methods), have used, import, have imported, offer to sell,
sell, lease, license and otherwise transfer Grantee product and/or service(s) or
any combinations of, enhancements, improvements or other modifications to such
Grantee product or services within the field of the Nielsen Business; and

 

(b) have Grantee product and/or services made (including to have practiced one
or more methods for Grantee and have one or more services provided to or for
Grantee) by a third party for the use, importation, offer for sale, sale, lease,
license, and/or other transfer of such Grantee products and services or any
combinations of, enhancements, improvements or other modifications to such
Grantee product or services within the field of the Nielsen Business.

 

2.2           [**].  Grantor irrevocably [**] Grantee and its and their
respective customers [**], [**], [**] licensed under this Agreement.  The [**]
under this Section 2.2 shall be effective as of the date provided in
Section 4.2.

 

2.3           In the event that Grantor does not have the right to grant a
license under any particular Digimarc Patent of the scope set forth in this
Section 2, then the license granted herein under said Digimarc Patent shall be
of the broadest scope which Grantor has the right to grant within the scope set
forth above.

 

2.4           This license [**] to Nielsen is subject to previously exclusively
licensed patent grants by Digimarc limited to the following fields of use, which
are not licensed to Nielsen [**] the same:

 

2.4.1        domestic or international: driver licenses, passports, national,
federal, state or local government identity cards and any other national,
federal, state or local government issued credentials; and

 

2.4.2        deterring the unauthorized digital reproduction of banknotes.

 

2.5           No implied licenses.  Nothing contained in this Agreement will be
construed as conferring by implication, estoppel or otherwise, any license or
other right under any patent rights or other industrial or intellectual property
rights of either Party, except for the license expressly granted herein.

 

--------------------------------------------------------------------------------

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

2.6           If a third party has the right to grant licenses under one or more
patents to Nielsen (as a “Licensee”) within the field of the Nielsen Business
with the consent of Digimarc hereto, Digimarc shall provide said third party
with any consent required to enable said third party to license said Licensee on
whatever terms such third party may deem appropriate.  Digimarc hereby waives
any right it may have to receive royalties or other consideration from said
third party as a result of said third party’s so licensing said Licensee within
the scope of the license granted under this Agreement.

 

3.             Consideration.

 

3.1           Consideration Exchanged.  The consideration for the patent license
[**] in this Agreement includes: (i) the agreement by Nielsen to pay to Digimarc
a total of eighteen million seven hundred fifty thousand United States dollars
(US$18,750,000.00) in Section 3.2; (ii) Nielsen’s [**] as set forth in the [**]
of [**] and [**]; (iii) the minimum service fees to be paid to Digimarc under
the Agreements of Newco 1 LLC and Newco 2 LLC; and (iv) the consideration paid
by Nielsen to Digimarc under the Prior Agreement.

 

3.2           Royalties.  Nielsen shall pay to Digimarc eighteen million seven
hundred fifty thousand United States dollars (US$18,750,000.00) in royalties
with payment spread out as follows:

 

2009 (remaining):  Two million United States dollars (US$2,000,000.00);

2010:  Three Million Six Hundred Thousand United States dollars
(US$3,600,000.00);

2011:  Four Million United States dollars (US$4,000,000.00);

2012:  Four Million United States dollars (US$4,000,000.00);

2013:  Four Million United States dollars (US$4,000,000.00); and

2014:  One Million One Hundred Fifty Thousand United States dollars
(US$1,150,000.00).

 

3.3           Royalty Payment Schedule.  The payments for 2009 shall be $1
million due by July 10, 2009, and $1 million due by October 1, 2009.   The
payments for 2010 shall be in quarterly installments of $900,000 due by the
first business day of each calendar quarter.  The payments for 2011-13 shall be
in quarterly installments of $1M due by the first business day of each calendar
quarter.  The $1.15 million payment for 2014 shall be due by January 2, 2014.

 

3.4           Overdue Amounts.  Digimarc can terminate this Agreement for
overdue payment obligations of Nielsen, subject to the Breach and cure
provisions of Section 5.2 and 5.3.  In addition, Digimarc will be entitled to
charge, and Nielsen will pay, interest on any overdue amounts or underpayments
under this Agreement at the rate of one percent (1%) per month (or part
thereof), or at such lower rate as may be the maximum rate allowed under
applicable law.

 

--------------------------------------------------------------------------------

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

4.             Term.

 

4.1           Agreement.  The term of this Agreement and the term of the license
granted herein shall commence on the Effective Date and continue until the
expiration of the last to expire of the Digimarc Patents licensed hereunder,
unless earlier terminated in accordance with this Agreement.

 

4.2           [**].  The [**] granted by Digimarc to Nielsen under Section 2.2
of this Agreement is effective upon [**].  Once effective, such [**] is
irrevocable and will survive any termination or expiration of this Agreement or
any termination or expiration [**] under this Agreement.

 

5.             Termination and Remedies.

 

5.1           Responsibility for Performance.  The Nielsen Company (US), LLC
shall be solely responsible for its performance under this Agreement.  A Breach
of this Agreement by a Subsidiary or by an Affiliate shall be deemed to be a
Breach of this Agreement by The Nielsen Company (US), LLC, except as provided
under Section 5.4(i).

 

5.2           Remedies for Breach.  If either Party materially breaches this
Agreement, becomes insolvent or files or has filed against it a petition in
bankruptcy (“Breach”) (subject to the cure provisions of Section 5.3), the
non-Breaching Party may, in addition to other remedies at law and in equity,
terminate this Agreement to the extent permitted by law.

 

5.3           Cure.       Prior to terminating this Agreement for Breach, the
Party not in Breach must first give the Party in Breach written notice
specifying in detail the alleged Breach.  Such termination will be effective
seventy five (75) days after such written notice (the “Notice/Cure Period”) if
the Breach remains uncured.

 

5.4           Termination by Digimarc.  Subject to Section 5.3, Digimarc can
terminate this Agreement, including the license granted under this Agreement:
(i) as to the Nielsen Company (US), LLC, The Nielsen Company, B.V. or any one or
more applicable Nielsen Affiliates or Nielsen Subsidiaries licensed under this
Agreement that files an action challenging the validity or enforceability of any
Digimarc Patent licensed hereunder; except as a defense or counterclaim
(including a declaratory judgment action) to a threat of, or an action for,
infringement brought by Digimarc or its assigns against such licensee; or (ii) 
as to Nielsen in the event of a Breach by Nielsen resulting from non-payment of
a payment obligation under Section 3.

 

If the Breach under this Section 5.4(i) or 5.4(ii) remains uncured upon
expiration of the Notice/Cure Period, any such termination will be effective
immediately upon such expiration.

 

--------------------------------------------------------------------------------

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

5

--------------------------------------------------------------------------------


 

5.5           The parties agree that notwithstanding any inference that could be
drawn either from this Agreement, or any reference in this Agreement to the
Agreements of Newco 1 LLC or Newco 2 LLC (including but not limited to
references to the consideration exchanged under Section 3.1), under no
circumstances may any expiration, termination, rescission, breach, default or
violation of the Agreements of Newco 1 LLC or Newco 2 LLC provide a basis for
any claim of a Breach, default, failure or violation of this Agreement or
otherwise cause the termination or rescission of this Agreement or the
termination or revocation of any of the rights and license granted hereunder.

 

5.6           Effects of Termination.  Termination of this Agreement in
accordance with Section 5.4 as to the applicable licensee(s) licensed under this
Agreement (the Nielsen Company (US), LLC; The Nielsen Company, B.V.; or any one
or more applicable Nielsen Affiliates or Nielsen Subsidiaries) also terminates
the license [**] granted under Section 2 as to such licensee(s).  In the event
of such termination of this Agreement and such license [**] as to one or more of
such licensees, [**].  In other words, in the event of such termination, [**]
and Digimarc will not be barred from [**].  [**], [**].

 

6.             Other Provisions.

 

6.1           Securities Disclosures and Public Announcements.  Disclosure of a
potential restructuring of the Digimarc-Nielsen agreement or other future
businesses or business concepts discussed or agreed between the Parties, the
financial impact of this Agreement and related transactions upon Parties, and of
the terms of this Agreement (both in summary form and through an exhibit filing)
may be required under SEC regulations, stock market rules or any other laws. 
Members may rely in good faith on advice of counsel when determining whether
such disclosure is required.  If a Party reasonably believes (such as by relying
in good faith on the advice of its counsel) that it is subject to such a
disclosure under SEC regulations or laws, prior to disclosing such information,
such Party will provide the other Party with reasonable prior notice for the
other Party to seek a protective order or for redaction of the information and
will only disclose that information that is necessary and required.  Except for
a disclosure in accordance with either this Section 6.1 or Section 6.2, neither
Party will make public announcements, disclosures, or issue press releases
relating to this Agreement without the prior written consent of the other Party,
which consent or refusal will not be unreasonably withheld.

 

6.2           Confidentiality.  Subject to Section 6.1, each Party agrees that
it will treat any provision of this Agreement not required to be publicly
disclosed as confidential and will handle the Agreement in a manner consistent
with the policies and practices of that Party for handling its own confidential
information and in no case with less than a reasonable standard of care. 
Notwithstanding the foregoing, either Party may provide a copy of this Agreement
to a third party considering in good faith a bona fide transaction as
contemplated in Section 6.3, provided that such third party agrees in writing to
be bound to a confidentiality agreement customary to such transactions and
prohibiting use

 

--------------------------------------------------------------------------------

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

6

--------------------------------------------------------------------------------


 

of its knowledge of this Agreement or its provisions for any competitive
purpose.  If the entire Agreement is terminated, the obligations set out in this
Section will extend for a period of [**] years from this termination date.

 

6.3           Assignment, Acquisitions and Transfers.

 

6.3.1        Assignment.  Digimarc may assign any right under any Digimarc
Patent(s) to a third party as long as the assignment is made subject to the
terms of this Agreement.  Except as in the prior sentence, neither Party may
assign or grant any of its rights or obligations under this Agreement to any
person without the prior written consent of the other, and any such purported
assignment shall be null and void from inception; provided, however, that
(a) either Party may assign all its rights and delegate all its obligations
hereunder to a single entity without such consent in connection with: (i) a
merger, consolidation, reorganization, statutory conversion, amalgamation or
similar corporate transaction, or (ii) a sale or other disposition of all or
substantially all of its assets in the businesses relating to this Agreement
(including, in the case of Digimarc, a sale of all or substantially all of its
patent assets), and (b) Nielsen may assign all its rights and delegate all its
responsibilities without such consent in connection with a restructuring or
reorganization of Nielsen, including without limitation to a Subsidiary or
Affiliate of The Nielsen Company (US), LLC.

 

6.3.1.1     In the event that Digimarc assigns this Agreement (including an
assignment of all its rights and delegation of all its obligations hereunder) to
[**] in accordance with Section 6.3.1 such that Digimarc [**], Digimarc [**]
may, upon prior written notice to Nielsen, limit, the rights and license granted
to patent applications that are part of the definition of Digimarc Patents in
this Agreement to include [**] (including, continuations, divisionals and
continuations-in-part) [**].

 

6.3.2.       Acquisitions.        If, after the Effective Date, Nielsen either
acquires an entity or acquires substantially all of the assets from an entity
and said entity is, immediately prior to the date of acquisition, licensed under
one or more Digimarc patents through an existing agreement pursuant to which
royalties or other payments are an obligation of said entity to Digimarc:

 

(i) if such entity survives said acquisition, the license and other rights
granted to said entity or through the use of said assets and for all such
products or services before the acquisition, [**] and such royalties or other
payments [**] the remaining term of and as provided under said existing
agreement [**] such products are manufactured or services are provided by said
entity;

 

(ii) if such entity is merged into or otherwise does not survive said
acquisition and at the time of said merger or acquisition the products or
services of such entity are not within the scope of the rights and licenses
granted to Nielsen under this Agreement, the license and other rights granted to
said entity or through the use of said assets and for all such licensed products
or services before the merger or acquisition, [**] and such

 

--------------------------------------------------------------------------------

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

7

--------------------------------------------------------------------------------


 

royalties or other payments [**] the remaining term of and as provided under
said existing agreement [**] such licensed products or services are provided by
Nielsen; and

 

(iii) if such entity is merged into or otherwise does not survive said
acquisition and at the time of said merger or acquisition the products or
services of such entity are within the scope of the rights and licenses granted
to Nielsen under this Agreement, the license and other rights granted to said
entity or through the use of said assets and for all such licensed products or
services before the merger or acquisition, [**] and such royalties or other
payments [**] the remaining term [**] agreement [**] such products or services
are provided by Nielsen; provided that if the products or services of such
entity are completely within the scope of the license granted to Nielsen under
this Agreement, [**] after the time of said merger or acquisition [**] such
license and rights under such existing agreement [**] immediately prior to the
time of said merger or acquisition.

 

6.3.3.       Transfer of a Product or Service.  If, subsequent to the Effective
Date, Nielsen or any of its Subsidiaries or Affiliates (the “Transferring
Party”)

 

either: (i) transfers a product or service line to a third party without
transferring a Subsidiary or Affiliate to said third party; or (ii) spins off a
Subsidiary or Affiliate (either by disposing of it to a third party or in some
other manner reducing ownership or control so that the spun-off entity is no
longer a Subsidiary or Affiliate of the Transferring Party); and

 

if such transfer or spin off includes: (i) at least [**] or [**] in a [**] or
[**]; and (ii) tangible assets having a value of at least [**] U.S. dollars
(US$[**]),

 

then after written request to Digimarc jointly by the Transferring Party and
either: (i) such third party in the case of a transfer; or (ii) such
ex-Subsidiary or ex-Affiliate in the case of a spin off; and

 

where, in either case, such request is within ninety (90) days following the
transfer or spin off,

 

Digimarc shall grant a license (under the same terms as the license granted to
the Transferring Party herein but without further consideration by Nielsen above
that required under Section 3, the Transferring Party, or the spun-off entity)
under the Digimarc Patents for the field of [**] such third party or such
ex-Subsidiary or ex-Affiliate (the “Recipient”), provided that:

 

(a)           such field shall not be defined [**] than the scope of [**] to the
[**], nor [**] the [**] being transferred or spun off;

 

(b)           the license granted shall be limited in the [**] immediately
following such transfer or spin off to a volume of licensed products or services
having an aggregate selling price equal to no more than the aggregate selling
prices of such products or services by said Transferring Party in the [**]
preceding such transfer or spin off plus [**]; and shall be limited, in each of
the successive [**] periods following such transfer or spin off, to a volume of
licensed products or services having an aggregate selling price equal to [**]
the [**] for the [**] period plus [**];

 

(c)           this Section 6.3.3 and Section 3 (Consideration) shall be omitted
from the license granted to the Recipient; and

 

--------------------------------------------------------------------------------

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

8

--------------------------------------------------------------------------------


 

 

(d)           the license granted to the Recipient shall [**] if the license
[**] to the [**] or [**] for any reason.

 

6.4           Bankruptcy.  Any intellectual property licenses and rights granted
hereunder or pursuant hereto are, and will be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code (“Code”) licenses of
“intellectual property”, as defined under the Code.  Notwithstanding any
provision contained herein to the contrary, if a Party is under any proceeding
under the Code and the trustee in bankruptcy of that Party, or that Party as a
debtor in possession, rightfully elects to reject this Agreement, then the other
Party pursuant to the relevant portions of Section 365(n) of the Code may retain
any and all of such other Party’s licenses and rights hereunder to the maximum
extent permitted by law.

 

6.5           Remedies.

 

6.5.1 Remedies under the Agreement.  NONE OF DIGIMARC, NIELSEN, NOR ITS OR THEIR
SUBSIDIARIES OR AFFILATES WILL BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY, RELIANCE, PUNITIVE OR SPECIAL DAMAGES ARISING UNDER
THIS AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  In the
event of termination of the Agreement and the license granted hereunder in
accordance with Section 5.4 as to the Nielsen Company (US), LLC, The Nielsen
Company, B.V. or any one or more applicable Nielsen Affiliates or Nielsen
Subsidiaries, Digimarc shall be entitled to any and all remedies against such
terminated licensee for patent infringement in the US or abroad, including the
remedies identified in 6.5.2.

 

6.5.2        Infringement Remedies.  Nothing in this Agreement prevents
Digimarc, the Nielsen Company (US), LLC, The Nielsen Company, B.V. or any one or
more applicable Nielsen Affiliates or Nielsen Subsidiaries licensed under this
Agreement from seeking any available remedies under patent law for any patent
infringement by another party to this Agreement in periods when that other party
does not have a license, release or non-assert covenant for that activity,
including any remedies available under 35 U.S.C. 281, 283, 284 and 285.

 

6.5.3        Tolling.  Nielsen agrees to toll any statute of limitations and any
time limitation on damages under [**] relative to [**].  In return for this
tolling agreement, Digimarc on behalf of itself, its Subsidiaries, licensees,
and assigns, covenants not to [**]. [**].

 

6.6           Governing Law, Jurisdiction and Venue.  This Agreement shall be
governed by New York law.  Effective as of the termination of the Agreement as
provided under Section 5.4 as to Nielsen Company (US), LLC, The Nielsen Company,
B.V. or any one or more applicable Nielsen Affiliates or Nielsen Subsidiaries
licensed under this Agreement, Digimarc may seek judgment and remedies for
alleged infringement of its patents for periods when such licensee does not have
a license, release

 

--------------------------------------------------------------------------------

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

9

--------------------------------------------------------------------------------


 

or non-assert covenant for that activity, in any forum where jurisdiction and
venue are generally proper, including the United States International Trade
Commission or Government Customs Service proceedings, for alleged infringement
occurring before January 1, 2008 and after such Agreement termination date.  All
other matters concerning the interpretation of or performance under, this
Agreement will be resolved in the state or federal courts in New York applying
New York law and jurisdiction and venue will be proper in such New York courts.

 

6.7           Assertion and Defense of Patents.  All defense and litigation of
Digimarc Patents will remain the sole responsibility and expense of Digimarc. 
Digimarc has no duty to enforce any Digimarc Patents.

 

6.8           No Waiver.  Each and all of the various rights, powers and
remedies of the Parties will be considered to be cumulative with and in addition
to any other rights, powers and remedies which such Parties may have at law or
in equity in the event of Breach of any of the terms of this Agreement.  The
exercise or partial exercises of any rights, powers or remedies will neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such Party.  In no event will any waiver of any
rights hereunder constitute the waiver of such rights in any future instance
unless the waiver so specifies in writing.

 

6.9           Notices.  All notices including those alleging Breach or early
termination must be made in writing.  Any written notice under this Agreement
may be sent by e-mail provided that in any event to be followed (or
alternatively) by a hard copy sent via certified mail, return receipt requested,
or by recognized courier service with tracking capabilities.  The notice will be
deemed effective as of the earlier of (i) the date of delivery, as evidenced by
a delivery receipt or the addressee’s registry, or (ii) five business days after
sending notice to the correct address in the authorized manner.  The addresses
of the Parties, as set forth above, will be used for any such notice unless
either Party hereafter designates a substitute address in writing in accordance
with this provision.

 

The contacts to address the notices to are:

 

For Digimarc: Bruce Davis, CEO; with a co-copy to: Robert Chamness, Chief Legal
Officer and Secretary; and

 

For Nielsen: Itzhak Fisher, Global Product Leadership; with a co-copy to: Chief
Legal Officer.

 

6.10         Integration.  This Agreement embodies the entire agreement of the
Parties hereto regarding the subject matter herein, and supersedes all previous
negotiations, agreements or commitments with respect to them, including without
limitation the terms and conditions under the Prior Agreement (including all
payment obligations of Nielsen after the Effective Date); provided, however, if
any patent licensed under the definition of

 

10

--------------------------------------------------------------------------------


 

Digimarc Patents in the Prior Agreement is not licensed under the definition of
Digimarc Patents in this Agreement, such patent shall be licensed (at no
additional cost to Nielsen beyond that required under Section 3 of this
Agreement) under this Agreement.

 

6.11         Severability.  If any provision of this Agreement is held to be
void or unenforceable, the Parties agree that such determination will not result
in the nullity or unenforceability of the remaining portions of this Agreement. 
The Parties further agree to replace such void or unenforceable provisions of
this Agreement with valid and enforceable provisions that will achieve, to the
extent legally permissible, the economic, business and other purposes of the
void or unenforceable provisions and that reflect the intent of the Parties when
entering into this Agreement.

 

6.12         Amendments.  This Agreement may not be modified in any manner
except by an instrument in writing duly signed by each of the Parties hereto.

 

6.13         Construction.  The headings of sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.  Each Party and its counsel
have participated fully in the review and revision of this Agreement.  Any
rule or construction to the effect that ambiguities are to be resolved against
the drafting Party will not apply in interpreting this Agreement.

 

6.14         Other Documents.  Each Party hereto will execute any documents
which may be necessary or advisable to carry out or effectuate the foregoing.

 

6.15         Survival.  Any rights and obligations which by their nature (or
explicit statement) survive and continue after any expiration or termination of
this Agreement will survive and continue and will bind the Parties and their
successors and assigns.  For avoidance of doubt, upon any expiration or
termination of this Agreement, the provisions of Sections 3, 5.1, 5.5, 5.6 and 6
will survive and remain in effect.

 

6.16     Representations and Warranties.

 

6.16.1      Digimarc represents and warrants:

 

(a)           that it has and will have the full right and power to grant the
rights, license [**] set forth in this Agreement on behalf of itself and its
Subsidiaries, and that there are no outstanding agreements, assignments or
encumbrances inconsistent with the provisions of such rights, license [**] or
with any other provision of this Agreement; and

 

(b)           that as of the Effective Date, it has no Subsidiaries.

 

6.16.2  Nielsen represents and warrants that there are no outstanding
agreements, assignments or encumbrances inconsistent with the provisions of this
Agreement.

 

6.16.3      Each Party represents that it has the authority to enter into this
Agreement.

 

--------------------------------------------------------------------------------

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

11

--------------------------------------------------------------------------------


 

6.16.4      Except as expressly stated in this Agreement, neither Party makes
any other representation or warranty, express or implied.

 

6.17         Counterparts.  This Agreement may be executed in separate
counterparts, and by facsimile, each of which will be deemed an original, and
when executed, separately or together, will constitute a single original
instrument, effective in the same manner as if the Parties had executed one and
the same instrument.

 

12

--------------------------------------------------------------------------------


 

 

DIGIMARC CORPORATION

 

 

 

 

 

By:

/s/ Bruce Davis

 

 

Name:

Bruce Davis

 

 

Its:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

THE NIELSEN COMPANY (US) LLC

 

 

 

 

 

By:

/s/ Itzhak Fisher

 

 

Name:

Itzhak Fisher

 

 

Its:

Global Product Leadership

 

 

 

Date: June 11, 2009

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

Excluded Patents

 

Patent No.

 

Title

 

 

 

 

 

USPN [**]

 

[**]

 

 

 

 

 

USPN [**] (a continuation of USPN [**])

 

[**]

 

 

 

 

 

USPN [**]

 

[**]

 

 

 

 

 

USPN [**]

 

[**]

 

 

and any reissues, continuations, continuations-in-part, divisionals, extensions,
re-examinations, substitutions, renewals and foreign counterparts and
equivalents of those patents.

 

--------------------------------------------------------------------------------

** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

14

--------------------------------------------------------------------------------
